 

Exhibit 10.3

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into as of this
25th day of October, 2017, by and among Genexosome Technologies Inc., a Nevada
corporation having its principal offices at 83 South Street, Suite 101,
Freehold, NJ 07728 (the “Purchaser”), Yu Zhou who resides at 6968 Ernest Way,
Dublin, Ohio 43017 (hereinafter, the “Seller”), and BEIJING JIETENG (GENEXOSOME)
BIOTECH CO., LTD., a corporation organized in the Peoples Republic of China
having its principal offices at Room 101, Building 4, Chaoqian Road, Changping
District, Beijing (the “Company”).

 

W I T N E S S E T H :

 

WHEREAS, the Company is engaged in researching, developing and commercializing
exosome technologies (hereinafter the “Business”), and the Seller is the owner
of all of the Company’s issued and outstanding capital stock; and

 

WHEREAS, the Purchaser is also engaged in the Business and desires to acquire
the Company and the Business and the Seller wishes to sell the Company and the
Business;

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

 

1.       SALE OF SHARES. Subject to and upon the terms and conditions
hereinafter set forth and the representations and warranties contained herein,
at the Closing (the “Closing”) on the Closing Date (as defined in Section 7
below), Seller agrees to sell, assign, transfer and deliver to Purchaser, free
and clear of all liens, claims, and encumbrances thereon, and the Purchaser
agrees to purchase from Seller, all of the issued and outstanding shares of
capital stock of the Company (the “Shares”). Yu Zhou owns 100% of the Shares.

 

2.       PRICE AND CONSIDERATION. The purchase price to be paid by Purchaser for
the Shares is Four Hundred Fifty Thousand and No/100 Dollars ($450,000.00),
which shall be paid upon the Company recording the change in ownership with the
Ministry of Commerce of the People’s Republic of China in accordance with the
Interim Measures for Record Management regarding the Establishment and Change of
Foreign-invested Enterprises (revised) (the “Ministry Change”).

 

3.       REPRESENTATIONS AND WARRANTIES. Each Seller and the Company, jointly
and severally, make the following representations and warranties to the
Purchaser as an inducement for it to enter into this Agreement. For purposes of
this Agreement, where a representation or warranty is limited by the knowledge
of Seller or the Company, the Seller and the Company shall be regarded as having
the actual knowledge of Yu Zhou and the knowledge such person should have after
the due and diligent inquiry of a prudent person.

 



Page 1 

 

 

3.01.       Organization and Good Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the Peoples Republic of China. The Company is not required to be qualified to
transact business in any other jurisdiction where the failure to so qualify
would have an adverse effect on the business of the Company.

 

3.02.       Authority.

 

(a)       The Company has full power and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.

 

(b)       The execution of this Agreement and the delivery hereof to the
Purchaser and the sale contemplated herein have been, or will be prior to
Closing, duly authorized by the Company’s Board of Directors and by the
Company’s stockholders having full power and authority to authorize such
actions.

 

(c)       The Seller and the Company have the full legal right, power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement; and this Agreement has been duly and validly executed and delivered
on behalf of Seller and the Company and constitutes a valid and binding
obligation of each Seller and the Company enforceable in accordance with its
terms.

 

(d)       Neither the execution and delivery of this Agreement, the consummation
of the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which the Company or any Seller is a party or
by which it or any of them is bound, any charter, regulation, or bylaw provision
of the Company, or any decree, order, or rule of any court or governmental
authority or arbitrator that is binding on the Company or any Seller in any way.

 

3.03.       Shares.

 

(a)       The Company’s authorized capital stock consists of _____ shares of
Common Stock, par value $____ per share, of which ____ shares have been issued
to Seller and constitute the Shares as defined above. All of the Shares are duly
authorized, validly issued, fully paid and non-assessable.

 

(b)       The Seller is the lawful record and beneficial owners of all the
Shares, free and clear of any liens, pledges, encumbrances, charges, claims or
restrictions of any kind, e and have, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.

 



Page 2 

 

 

(c)       There are no authorized or outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments, convertible securities or
other agreements or arrangements of any character or nature whatever under which
any Seller or the Company are or may become obligated to issue, assign or
transfer any shares of capital stock of the Company. Upon the delivery to
Purchaser on the Closing Date of the certificate(s) representing the Shares,
Purchaser will have good, legal, valid, marketable and indefeasible title to all
the then issued and outstanding shares of capital stock of the Company, free and
clear of any liens, pledges, encumbrances, charges, agreements, options, claims
or other arrangements or restrictions of any kind.

 

3.04.       Basic Corporate Records. The copies of the Articles of Incorporation
of the Company and the Bylaws of the Company all of which have been delivered to
the Purchaser, are true, correct and complete as of the date of this Agreement.

 

3.05.       Minute Books. The minute books of the Company, which shall be
exhibited to the Purchaser between the date hereof and the Closing Date, each
contain true, correct and complete minutes and records of all meetings,
proceedings and other actions of the shareholders, Boards of Directors and
committees of such Boards of Directors of each such corporation, if any, and, on
the Closing Date, will contain true, correct and complete minutes and records of
any meetings, proceedings and other actions of the shareholders, respective
Boards of Directors and committees of such Boards of Directors of each such
corporation.

 

3.06.       Subsidiaries and Affiliates. The Company does not own any
subsidiaries.

 

3.07.       Consents. No consents or approvals of any public body or authority
and no consents or waivers from other parties to leases, licenses, franchises,
permits, indentures, agreements or other instruments are (i) required for the
lawful consummation of the transactions contemplated hereby, or (ii) necessary
in order that the Business can be conducted by the Purchaser in the same manner
after the Closing as heretofore conducted by the Company, nor will the
consummation of the transactions contemplated hereby result in creating,
accelerating or increasing any liability of the Company.

 

3.08.       Financial Statements. The Seller has delivered, or will deliver
prior to Closing, to the Purchaser copies of the following financial statements
(which include all notes and schedules attached thereto), all of which are true,
complete and correct, have been prepared from the books and records of the
Company in accordance with generally accepted accounting principles consistently
applied with past practice and fairly present the financial condition, assets,
liabilities and results of operations of the Company as of the dates thereof and
for the periods covered thereby:

 

(i)           Audited Balance Sheets of the Company for each of the two (2)
years ending December 31, 2016 and 2015, and the related Statements of
Operations and Retained Earnings and Statements of Cash Flows of the Company for
the fiscal years then ended (the “Financial Statements”); and

 



Page 3 

 

 

(ii)          Reviewed Balance Sheets of the Company as of June 30, 2017 and
2016 and the related Statements of Operations, Retained Earnings and Cash Flows
for the six and three months ended June 30, 2016 and 2015. (collectively, the
“Interim Financial Statements”).

 

In such financial statements, the Statements of Operations do not contain any
items of special or nonrecurring income or any other income not earned in the
ordinary course of business except as expressly specified therein, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation. The independent registered public accounting firm’s reports do not
contain a qualified opinion. There are no facts known to the Seller or the
Company that, under generally accepted accounting principles consistently
applied, would alter the information contained in the foregoing financial
statements in any material way.

 

3.09.       Records and Books of Account. The records and books of account of
the Company reflect all material items of income and expense and all material
assets, liabilities and accruals, and have been, and to the Closing Date will
be, regularly kept and maintained in conformity with generally accepted
accounting principles applied on a consistent basis with preceding years.

 

3.10.       Absence of Undisclosed Liabilities. Except as and to the extent
reflected or reserved against in the Company’s Reviewed Balance Sheet as of June
30, 2017 (hereinafter the “Basic Warranty Date Balance Sheet” and the “Basic
Warranty Date”, respectively) there are no liabilities or obligations of the
Company of any kind whatsoever.

 

3.11.Taxes.

 

(a)       For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any
and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity; (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. Section 1.1502-6 or any comparable provision of foreign, state or local
law); and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of any express or implied obligation
to indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 



Page 4 

 

 

 (b)      (i)           The Company has timely filed all federal, state, local
and foreign returns, estimates, information statements and reports (“Returns”)
relating to Taxes required to be filed by the Company with any Tax authority.
All such Returns are true, correct and complete in all respects. The Company has
paid all Taxes shown to be due on such Returns.

 

(ii)          The Company, as of the Closing Date, will have withheld and
accrued or paid to the proper authority all Taxes required to have been withheld
and accrued or paid.

 

(iii)         The Company has not been delinquent in the payment of any Tax nor
is there any Tax deficiency outstanding or assessed against the Company. The
Company has not executed any unexpired waiver of any statute of limitations on
or extending the period for the assessment or collection of any Tax.

 

(iv)         There is no dispute, claim, or proposed adjustment concerning any
Tax liability of the Company either (A) claimed or raised by any Tax authority
in writing or (B) based upon personal contact with any agent of such Tax
authority, and there is no claim for assessment, deficiency, or collection of
Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against the Company which
has not been satisfied.

 

3.12.       Patents, Software, Trademarks, Etc. The Company owns, or possesses
adequate licenses or other rights to use, all patents, software, trademarks,
service marks, trade names and copyrights and trade secrets, if any, necessary
to conduct its business as now operated by it.

 

4.            REPRESENTATIONS AND WARRANTIES OF PURCHASER. The Purchaser makes
the following representations and warranties to the Seller and the Company.

 

4.01.       Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. The
Purchaser has the corporate power to own its properties, to carry on its
business as now being conducted, and to enter into and perform the terms and
provisions of this Agreement.

 

4.02.       Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated herein have been, or will prior to
Closing be, duly and validly approved and acknowledged by all necessary
corporate action on the part of the Purchaser.

 

4.03.       No Conflict or Violation. The execution and delivery of this
Agreement, the acquisition of the Shares by Purchaser and the consummation of
the transactions herein contemplated, and the compliance with the provisions and
terms of this Agreement, are not prohibited by the Articles of Incorporation or
Bylaws of the Purchaser and will not violate, conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, any
court order, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Purchaser is a party or by which it is bound.

 



Page 5 

 

 

4.04.       Investment Representation. The Shares are being purchased by the
Purchaser solely for investment and not for the purpose of resale to any third
party.

 

5.           PURCHASER’S CONDITIONS OF CLOSING. All obligations of the Purchaser
hereunder are subject, at the option of the Purchaser, to the fulfillment prior
to or at Closing of each of the following conditions:

 

5.01.       Discovery of Adverse Error, Misstatement or Omission. The Purchaser
shall not have discovered any material adverse error, misstatement or omission
in information relating to the Company included either herein or in any
certificate or document delivered to Purchaser pursuant hereto or in connection
with the transactions contemplated hereby including, without limitation, any
material adverse error, misstatement or omission in the representations and
warranties made by the Seller or the Company in or pursuant to this Agreement.

 

5.02.       Representations at Time of Closing. The representations and
warranties of the Seller and the Company contained in this Agreement (including
the Schedules and Exhibits hereto) and in any certificate or documents delivered
to the Purchaser pursuant hereto shall be deemed to have been made again at and
as of the time of Closing with dates therein updated to the Closing Date and, as
so updated and made, shall then be true, complete and correct, except for
changes in the ordinary course of business not materially adversely affecting
the business, properties or financial condition of the Company, or changes
required by or contemplated by this Agreement.

 

5.03.       Performance of Agreements. The Seller and the Company shall have
performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by them prior to or at Closing.

 

5.04.       Adverse Change. During the period from the Basic Warranty Date to
the Closing Date there shall not have been any material adverse change in the
financial condition, assets, liabilities or business of the Company (a “Material
Adverse Change”).

 

5.05.       Consents, Approvals and Waivers. The Seller and the Company shall
have obtained any and all consents and approvals to the transfer or assignment
to the Purchaser of all of the Shares of the Company that may be necessary to
avoid any breach of, default by, or acceleration of obligations of the Company
under any agreement or instrument by reason of such transfer and assignment, and
any waivers by any parties to such agreements necessary to avoid any such
breaches, defaults or accelerations. In addition, the Seller and the Company
shall have obtained all consents, authorizations, approvals and orders of
governmental authorities required in connection with the consummation of the
transactions contemplated by this Agreement and necessary in order that the
Business can be conducted in all respects after the Closing as it has been
conducted prior to the Closing.

 



Page 6 

 

 

5.06.       Orders, Etc. There shall not be in effect any order, injunction,
ruling or decree, whether or not appealable, issued by any court or
administrative agency of competent jurisdiction, that prohibits the consummation
of the transactions contemplated by this Agreement, or that impairs materially
the ability of Purchaser to realize the benefits of such transactions. If any
such order, injunction, ruling or decree is in effect on the Closing Date, the
Closing Date, at the option of Purchaser, will be extended for as long as such
order, injunction, ruling or decree requires; in such event, the parties shall
each use their commercially reasonable best efforts to cause such order,
injunction, ruling or decree to be modified, overruled, vacated or otherwise
changed so as to permit the Closing to be consummated as soon as possible.

 

5.07.       Pending or Threatened Litigation. There shall not be pending nor
shall there be threatened any legal proceeding commenced by any governmental
body, or any other person or entity, in which there is sought any order,
injunction, ruling or decree by a court or administrative agency of competent
jurisdiction, that would prohibit the consummation of the transactions
contemplated by this Agreement, or that would impair materially the ability of
Purchaser to realize the benefits of such transaction.

 

6.           SELLER’S CONDITIONS OF CLOSING. All obligations of the Seller and
the Company under this Agreement are subject to the condition that:

 

6.01.       Representations at Time of Closing. The Purchaser’s representations
and warranties contained in this Agreement shall be deemed to have been made
again at and as of the time of the Closing and shall then be true in all
material respects.

 

6.02.       Discovery of Misrepresentations. The Seller and the Company shall
not have discovered any material adverse error, misstatement or omission in the
representations and warranties made by the Purchaser herein, and all the terms,
covenants and conditions of this Agreement to be complied with and performed by
the Purchaser on or before the Closing Date shall have been complied with and
performed.

 

7.          CLOSING. Subject to satisfaction of the conditions precedent
contained in Article 5 and Article 6, and on the other terms and conditions
herein contained, the transactions provided for herein shall be consummated at
the Closing to be held at a location mutually agreeable to the parties in
Freehold, New Jersey, on or about October 20, 2017 or at such other time, date
and place as the parties may agree upon in writing (such date of Closing herein
being the “Closing Date”).



 



Page 7 

 

 

8.           EXCHANGE OF CONSIDERATION. In reliance on the representations and
warranties contained herein, and subject to the terms and conditions of this
Agreement, the following exchanges shall take place at Closing, each of which is
both an affirmative obligation of the party specified for making the exchange
and a condition to Closing that may be asserted or waived by the party specified
for receiving the exchange:

 

8.01.       Cash to Seller. Within ten (10) days of the Ministry Change,
Purchaser will deliver to Seller by certified or bank check or by wire transfer
the sum of Four Hundred Fifty Thousand and No/100 Dollars ($450,000.00).

 

9.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or to a national courier service, or mailed by registered
or certified mail, return receipt requested, to the addresses herein designated
or at such other address as may be designated in writing by notice given
personally or by national courier service or by registered or certified mail
return receipt requested:

 

If to the Seller (or the Company up to the Closing), to:

 

Yu Zhou

6968 Ernest Way

Dublin, Ohio 43017

 

If to Purchaser or the Company after the Closing, to:

 

Genexosome Technologies Inc.

83 South Street, Suite 101

Freehold, New Jersey 07728

Attention: Dr. David Jin, CEO

 

with a copy (not constituting notice) to:

 

Fleming PLLC

49 Front Street, Suite 206

Rockville Centre, New York 11570

Attention: Stephen M. Fleming

Telecopier: (516) 977-1209

 

10.       GOVERNING LAW. The Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

11.       ENTIRE AGREEMENT. This instrument, together with the Schedules and
Exhibits hereto and the financial statements referred to herein, contains the
entire Agreement between the parties hereto with respect to the transactions
contemplated herein and supersedes all previous written or oral negotiations,
commitments and representations.

 



Page 8 

 

 

12.       AMENDMENTS. This Agreement may be changed or modified only by an
instrument executed by the Seller and by the Company and the Purchaser acting by
their respective officers thereunto duly authorized by their respective Boards
of Directors.

 

13.       SECTION AND OTHER HEADINGS. The section and other headings contained
in this Agreement are for reference purposes only and do not affect the
interpretation or meaning of this Agreement.

 

14.       COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

[REMAINDER OF PAGE LEFT BLANK

SIGNATURE PAGE TO FOLLOW]

 

Page 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



PURCHASER   THE COMPANY       Genexosome Technologies Inc.   Beijing Jieteng
(Genexosome) Biotech Co. Ltd.       By: /s/ Dr. David Jin   By: /s/ Yu Zhou
Name: Dr. David Jin   Name: Yu Zhou Title: CEO   Title: CEO           /s/Yu Zhou
    Yu Zhou, Seller

 



 